79424: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19123: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79424


Short Caption:EVANS-WAIAU VS. TATECourt:Supreme Court


Related Case(s):79424-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A736457Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/20/2019 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:02/25/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDesire Evans-WaiauDennis M. Prince
							(Prince Law Group)
						Kevin T. Strong
							(Prince Law Group)
						


AppellantGuadalupe Parra-MendezDennis M. Prince
							(Prince Law Group)
						Kevin T. Strong
							(Prince Law Group)
						


RespondentBabylyn TateJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Caitlin J. Lorelli
							(Winner Booze & Zarcone)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Thomas E. Winner
							(Winner Booze & Zarcone)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/12/2022OpenReply


08/26/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/19/2019Filing FeeFiling Fee Paid. $250.00 from Dennis M. Prince.  Check no. 10029. (SC)


08/19/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-34704




08/19/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-34706




08/20/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC).19-34860




08/27/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 4, 2019, at 2:00 pm. (SC).19-35801




09/03/2019Transcript RequestFiled Appellant's Certificate That No Transcript is Being Requested. (SC)19-36719




09/04/2019Notice/IncomingFiled Notice of Appearance of Counsel (Joel D. Henriod, Daniel F. Polsenberg and Abraham G. Smith for Respondents). (SC)19-36941




09/09/2019MotionFiled Stipulation and Order to Extend Time to File Docketing Statement. (SC)19-37732




09/10/2019MotionFiled Amended Stipulation and Order to Extend Deadline for Appellants to File Docketing Statement. (SC)19-37911




09/13/2019Order/Clerk'sFiled Order Approving Stipulation.  Appellants shall file the docketing statement on or before September 23, 2019.  (SC)19-38342




09/23/2019MotionFiled Appellants' Unopposed Motion to Extend Deadline to File Docketing Statement. (SC)19-39587




09/27/2019Order/Clerk'sFiled Order Granting Motion. Appellants' Docketing Statement due: October 7, 2019. (SC).19-40266




10/07/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-41412




10/07/2019Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement). (SC)19-41446




10/08/2019Notice/IncomingFiled Appellant's Certificate of Service (Docketing Statement). (SC)19-41628




12/09/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-49869




12/12/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 45 days opening brief and appendix. (SC).19-50324




01/27/2020MotionFiled Stipulation to Extend Deadline for Appellants to File Opening Brief.  (SC)20-03731




01/27/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  February 26, 2020.  (SC)20-03733




02/26/2020MotionFiled Appellants Desire Evans-Waiau and Guadalupe Parra-Mendez's Motion for Extension of Time to File Opening Brief and Appendix. (SC)20-07800




03/05/2020Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief and Appendix due: March 27, 2020. (SC).20-08783




03/26/2020MotionFiled Appellants Desire Evans-Waiau and Guadalupe Parra-Mendez's Motion for Extension of Time to File Opening Brief and Appendix. (SC).20-11735




04/03/2020Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief and Appendix due: April 17, 2020. (SC).20-12755




04/17/2020AppendixFiled Appendix to Opening Brief Appendix (REJECTED PER 4/20/20 NOTICE). (SC)


04/17/2020BriefFiled Appellants' Opening Brief. (SC)20-14845




04/20/2020Notice/OutgoingIssued Notice of Deficient Appendix (Appendix to Opening Brief). Corrected appendix due: 5 days. (SC)20-14932




04/23/2020AppendixFiled Appendix to Opening Brief Volume 1. (SC)20-15516




04/23/2020AppendixFiled Appendix to Opening Brief Volume 2. (SC)20-15517




04/23/2020AppendixFiled Appendix to Opening Brief Volume 3. (SC)20-15519




04/23/2020AppendixFiled Appendix to Opening Brief Volume 4. (SC)20-15520




04/23/2020AppendixFiled Appendix to Opening Brief Volume 5. (SC)20-15521




04/23/2020AppendixFiled Appendix to Opening Brief Volume 6. (SC)20-15522




04/23/2020AppendixFiled Appendix to Opening Brief Volume 7. (SC)20-15523




04/23/2020AppendixFiled Appendix to Opening Brief Volume 8. (SC)20-15525




04/23/2020AppendixFiled Appendix to Opening Brief Volume 9. (SC)20-15526




04/23/2020AppendixFiled Appendix to Opening Brief Volume 10. (SC)20-15527




04/23/2020AppendixFiled Appendix to Opening Brief Volume 11. (SC)20-15528




04/23/2020Notice/IncomingFiled Certificate of Service for Appellant's Appendix Volumes 1-11. (SC)20-15532




05/18/2020MotionFiled Respondent's Stipulation for Extension to File Answering Brief. (SC)20-18865




05/19/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief Due: June 17, 2020. (SC)20-18979




06/17/2020MotionFiled Respondent's Motion for Extension to File Answering Brief. (SC)20-22679




06/24/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have until July 17, 2020, to file and serve the answering brief.  (SC)20-23502




07/17/2020MotionFiled Respondent's Motion for Extension to File Answering Brief. (SC)20-26298




07/31/2020Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  August 17, 2020.  (SC)20-27979




08/17/2020MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)20-30350




08/20/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: August 31, 2020. (SC)20-30704




08/31/2020AppendixFiled Respondent's Appendix to Answering Brief. (SC)20-32109




08/31/2020MotionFiled Respondent's Motion to Extend Time File Answering Brief. (SC)20-32115




09/03/2020Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  September 4, 2020.  (SC)20-32513




09/04/2020AppendixFiled Respondent's Appendix to Answering Brief (Amended) (SC)20-32858




09/04/2020BriefFiled Respondent's Answering Brief (SC)20-32859




09/05/2020MotionFiled Respondent's Motion for Excess Pages and  to Exceed Word Limit for Answering Brief. (SC)20-32860




09/09/2020Order/ProceduralFiled Order Granting Motion. Respondent's motion for leave to file a answering brief in excess of the type-volume limitation is granted.  NRAP 32(a)(7)(A)(ii), (D).  The answering brief was filed on September 4, 2020.  Appellants reply brief due: October 5, 2020. (SC)20-33249




10/02/2020MotionFiled Stipulation and Order to Extend Deadline for Appellants to File Reply Brief. (SC)20-36329




10/02/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief, due date November 4th, 2020. (SC)20-36335




11/04/2020MotionFiled Appellant's Motion to Extend Time to file Reply Brief. (SC)20-40268




11/10/2020Order/ProceduralFiled Order Granting Motion. Appellants' reply brief due: January 4, 2021. (SC)20-41170




01/04/2021MotionFiled Appellants' Motion to Extend Time to File Reply Brief. (SC)21-00122




01/08/2021Order/ProceduralFiled Order Granting Motion. Appellants' reply brief due: February 3, 2021. (SC)21-00644




02/03/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)21-03370




02/05/2021MotionFiled Appellants Desire Evans-Waiau and Guadalupe Parra-Mendez's Motion to Exceed Type-Volume Limitation for Reply Brief. (SC)21-03663




02/05/2021BriefFiled Appellants' Reply Brief. (SC)21-03664




02/05/2021AppendixFiled Appellant's Appendix Volume 1. (SC)21-03665




02/09/2021Order/ProceduralFiled Order Granting Motions. Appellants' motions for a fourth extension of time to file the reply brief and for leave to file a reply brief in excess of the type-volume limitation are granted.  NRAP 31(b)(3)(B), NRAP 32(a)(7)(A)(ii), (D).  The reply brief was filed on February 5, 2021. (SC).21-03899




02/09/2021Case Status UpdateBriefing Completed/To Screening. (SC).


03/19/2021Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).21-08000




03/19/2021Case Status UpdateTransferred to Court of Appeals. (SC).


05/25/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." Court of Appeals- MG/JT/BB. (SC)


06/11/2021MotionFiled Appellants' Motion to Extend Time to File Petition for Rehearing. (TRANSFERRED TO THE COURT OF APPEALS) (SC)


08/09/2021Case Status UpdateTransferred from Court of Appeals. (SC)


08/09/2021Post-Judgment PetitionFiled Appellants' Petition for Review. (SC)21-23131




08/23/2021Order/ProceduralFiled Order/Answer Petition for Review.  Respondent's Answer due:  14 days.  (SC)21-24434




09/07/2021MotionFiled Respondent's Motion for Extension to File Answer to Petition for Judicial Review. (SC)21-25952




09/17/2021Order/ProceduralFiled Order Granting Motion. Respondent's answer to the petition for review due: October 7, 2021. (SC)21-26940




10/07/2021MotionFiled Respondent's Motion to Extend Time to File Answer to Petition for Judicial Review. (SC)21-28879




10/13/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until October 21, 2021, to file and serve the answer to the petition for review.  (SC)21-29384




10/21/2021MotionFiled Respondent's Motion to Extend Time to File Answer to Petition for Judicial Review. (SC)21-30449




10/28/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until November 4, 2021, to file and serve the answer to the petition for review.   (SC)21-31102




11/04/2021MotionFiled Respondent's Motion to Extend Time to File Answer to Petition for Judicial Review. (SC)21-31785




11/08/2021Post-Judgment PetitionFiled Respondent's Answer to Petition for Review. (SC)21-32135




11/09/2021Order/ProceduralFiled Order Granting Motion.  Respondent's motion for a fourth extension of time to file an answer to the petition for review is granted. NRAP 26(b)(1)(A) . The answer was filed on November 8, 2021.  (SC)21-32165




11/18/2021BriefFiled Appellants Desire Evans-Waiau and Guadalupe Parra-Mendez's Notice of Supplemental Authorities. (SC)21-33347




11/19/2021Post-Judgment OrderFiled Order Granting Petition for Review. Having considered the petition for review and answer to the petition, we have determined that our review is warranted. Accordingly, we grant the petition for review. Our review will be based on the record and briefs previously filed. (SC)21-33364




02/25/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-06161




05/03/2022BriefFiled Appellants Desire Evans-Waiau and Guadalupe Parra-Mendez's Notice of Supplemental Authorities. (SC)22-14023




06/16/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court En Banc.  Author:  Cadish,J., Majority:  Parraguirre/Hardesty/Pickering/Cadish.  Stiglich, J., with whom Silver and Herndon, JJ., agree dissenting. 138 Nev. Adv. Opn. No. 42.  (SC)22-19123




07/01/2022Notice/IncomingFiled Notice of Appearance for Paul D. Powell and Tom W. Stewart. (SC)Y22-20818




07/01/2022MotionFiled Motion to Intervene and Motion for Extension of Time to File Petition for Rehearing. (THIS IS A DUPLICATE OF NOTICE OF APPEARANCE) (SC)


07/01/2022MotionFiled Motion to Intervene and Motion for Extension of Time to File Petition for Rehearing. (SC)Y22-20858




07/12/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's opposition to the motion to intervene and motion for extension of time to file petition for rehearing filed on July 1, 2022 due: July 22, 2022. (SC)22-21804




07/22/2022MotionFiled Respondent's Opposition to Motion to Intervene. (SC)Y22-23194




07/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Proposed intervenor The Powell Law Firm's opposition to motion to intervene due: August 12, 2022. (SC)22-23920





Combined Case View